internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-114410-98 date date legend a a decedent b c d e f g h i j state b k l spouse m dear sir or madam we received your letter dated requesting rulings under sec_2041 sec_2518 and sec_2601 of the internal_revenue_code this letter responds to your request the information submitted and the representations made are summarized as follows on a a established two irrevocable trusts trust and trust trust was created for the benefit of decedent and trust was created for the benefit of b a's spouse and a's children decedent is the son of a in b additional assets valued at c were placed in trust an additional_contribution in the amount of d was made to trust in e you represent that the proportionate value of the b addition was f percent and the proportionate value of the e addition was g percent the aggregate proportionate value the additions to trust is h percent in e an addition of i was made to trust the proportionate value of the addition to trust was j trust provides that net_income from trust is to be paid to decedent during his lifetime on decedent's death the principal of trust is to be disposed of in such manner as decedent by his last will and testament may have directed or in the absence of such testamentary direction by decedent to his then living heirs as determined under the laws of state relating to intestacy trust provides that the net_income from trust is to be paid to b during b's lifetime on b's death trust is to be divided into equal shares so that there is one share set apart for each child of a who is then living one share is to be set apart for the living issue of each daughter of a who may then be deceased but represented by living issue and one share is to be set apart for the living issue and or widow of each son of a who may be deceased but represented by living issue and or by a living widow who has not remarried trust further provides that each living child of a is entitled to receive the net_income arising from the share set apart for him or her during his or her lifetime on the death of a son of a who has survived both a and b the principal of the share set apart for the deceased son including all additions and accruals thereto is to be disposed of in the manner as that son by his last will and testament may have directed in case any son of a fails to exercise his testamentary_power_of_appointment then at his death the principal of his share is to be distributed among his widow and or issue in the proportions in which they may become entitled to receive his estate under the laws of state relating to intestacy in case any son of a who fails to exercise his power of testamentary appointment is survived by a widow but not issue then at his death his widow is entitled to receive one-half of his share and the other one-half is to be distributed among such of the other children of a as may be living per capita and the living issue representing such of them as may be deceased per stirpes likewise in case any son of a who fails to exercise his power of testamentary appointment is survived neither by a widow nor by issue then at his death his entire share is to be distributed among such of the other children of a as may be living per capita and the living issue representing such of them as may be deceased per stirpes pursuant to the terms of trust the income from trust was distributed to b during b’s lifetime on b’s death in k trust was divided into equal shares one share for each of child of a decedent a child of a received the net_income from his share of trust during his lifetime decedent died on l survived by spouse and m children article three sec_1 of decedent’s will provides as follows i recognize that there exist in which i may have a certain power_of_appointment over the corpus at the time of my death i desire to deal with these powers as follows a irrevocable_trust trust dated a created by my father a for my benefit by the terms of this instrument i am given a general testamentary_power_of_appointment i specifically do not exercise said power b irrevocable_trust trust dated a created by my father a for the benefit of my mother b and myself by the terms of this instrument i am given a general testamentary_power_of_appointment i specifically do not exercise said power because decedent did not exercise the testamentary_power_of_appointment over the corpus of trust and trust the takers in default under state’s laws of intestacy are spouse who take sec_50 percent and decedent’s m children who divide in equal shares the remaining percent spouse proposes to disclaim her interest in trust and trust it is represented that spouse will absolutely irrevocably completely and unqualifiedly disclaim renounce release and reject each and every right title claim interest and power in and to trust and trust that she may now have or at any time hereafter may or could have in all cases including but not limited to any right to receive directly or indirectly any distributions of the disclaimed property from any source whatsoever including any intestate distribution to which the disclaimed property may by reason of the disclaimer be hereafter distributed it is represented that spouse has not accepted or received any interest in trust or trust has not accepted or received any benefit of any such interest and has not taken possession or accepted delivery of any property constituting such interest you have requested the following rulings at the time of decedent’s death decedent had a general testamentary_power_of_appointment over the assets of trust and trust because each of trust and trust was irrevocable prior to date the lapse of the general_power_of_appointment does not cause the value of trust and trust excluding the proportion of each trust attributable to post-1942 contributions to be includible in decedent’s estate for federal estate_tax purposes because decedent possessed a general_power_of_appointment over trust and trust spouse may disclaim in whole or in part spouse’s interest in either trust or both trusts within nine months of decedent’s death and the disclaimers if made within the 9-month period will be qualified disclaimers under sec_2518 to the extent that spouse disclaims her interest in trust and trust the resulting transfers to decedent’s children will not be subject_to the generation-skipping_transfer gst tax because trust and trust were irrevocable prior to date rulings no and sec_2041 provides that the value of the gross_estate includes the value of all property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive but the failure to exercise such power or the complete release of such power shall not be deemed an exercise thereof sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment created by will is in general considered as created on the date of the testator's death a power_of_appointment created by an inter_vivos instrument is considered as created on the date the instrument takes effect such a power is not considered as created at some future date merely because it is not exercisable on the date the instrument takes effect or because the identity of its holders is not ascertainable until after the date the instrument takes effect sec_20_2041-2 provides that property subject_to a general_power_of_appointment created on or before date is includible in the gross_estate of the holder of the power under sec_2041 only if he exercised the power under specified circumstances sec_2041 requires that there be included in the gross_estate of a decedent the value of property subject_to such a power only if the power is exercised by the decedent either by will or by a disposition which is of such nature that it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 relating to transfers in contemplation_of_death relating to transfers with retained_life_estate relating to transfers taking effect at death or relating to revocable transfers sec_20_2041-2 provides that a failure to exercise a general of appointment created on or before date or a complete release of such a power is not considered to be an exercise of a general_power_of_appointment the phrase a complete release means a release of all powers over all or a portion of the property subject_to a power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the decedent completely relinquished all powers over one-half of the property subject_to a power or appointment the power is completely released as to that one-half if at or before the time a power_of_appointment is relinquished the holder of the power exercises the power in such a manner or to such an extent that the relinquishment results in the reduction enlargement or shift in a beneficial_interest in property the relinquishment will be considered to be an exercise and a release of the power based on the information submitted and the representations made we conclude that decedent’s power_of_appointment is a power_of_appointment that was created on or before date moreover decedent’s power_of_appointment is a general_power_of_appointment because it may be exercised in favor of decedent decedent’s creditors decedent’s estate or the creditors of decedent’s estate however because decedent’s failure to exercise the general_power_of_appointment is not considered an exercise of the power under sec_20_2041-2 the lapse of the general_power_of_appointment does not cause the value of trust and trust excluding the proportion of each trust attributable to post-1942 contributions to be includible in decedent's_estate for federal estate_tax purposes ruling no sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person disclaims any interest in property the interest is treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if the refusal is in writing the writing is received by the transferor of the interest his or her legal_representative or the holder of the legal_title to the property to which the interest relates not later than nine months after the later of the date on which the transfer creating the interest in the disclaimant is made or the date on which the disclaimant attains age the disclaimant has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the disclaimant to the decedent's spouse or to a person other than the disclaimant sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer as described in sec_2518 and sec_25_2518-2 for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a disclaimant is not treated as making a gift sec_25_2518-2 provides that if a person to whom any interest in property passes by reason of the exercise release or lapse of a general power desires to make a qualified_disclaimer the disclaimer must be made within a 9-month period after the exercise release or lapse regardless of whether the exercise release or lapse is subject_to estate or gift_tax in the case of a nongeneral_power_of_appointment the holder of the power permissible appointees or takers in default of appointment must disclaim within a 9-month period after the original transfer that created or authorized the creation of the power it is represented that spouse has not accepted any interest in or received any benefits from trust and trust and that as a result of the disclaimer the interest will pass without any direction on the part of spouse to persons other than spouse accordingly based on the information submitted and the representations made we conclude that the proposed disclaimers will constitute qualified disclaimers for purposes of sec_2046 and sec_2518 provided that they are in writing and are delivered to the appropriate fiduciary within nine months of the date of decedent's death moreover we conclude that spouse will not be treated as making a taxable gift ruling no you requested a ruling that to the extent that spouse disclaims her interest in trust and trust the resulting transfers to decedent’s children will not be subject_to the gst tax because the trust and trust were irrevocable prior to date sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax under sec_25_2518-1 a disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly we conclude that to the extent spouse disclaims her interest in trust and trust the resulting transfers to decedent’s children will not be subject_to the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours joseph h makurath for christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
